Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0261157 (Kumar et al.) in view of U.S. Patent Application No. 2007/0121894 (Noble et al.).

Applicant may argue that Kumar et al. fails to disclose routing to a specific agent. However, once routing is broken down into specific groups or sub-groups to take it down to a specific user would have been obvious to one of ordinary skill in the art as a matter of granularity. With respect to a window of time aspects of the claims, such is old in the art and it would have been obvious to one of ordinary skill in the art to use such a timer whenever and wherever it was deemed necessary.
If this is argued, note at least paragraphs 0023, 0025, 0034 and 0037 and Figs. 2 and 3 of Noble.  In addition, note the many timed events in Noble (0025, 0028, 0030, 0031 and 0034).
It would have been obvious to have incorporated the teachings of Noble into the Kumar et al. system and method as outbound calls would make the call center more efficient by getting to a specific agent.  In addition, note use of the flow manager (ACD 106, predictive dialer 110 and timing aspects shown above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs, of the additional references cited on the accompanying 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
27Mar2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652